DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending. Claims 1-15 are rejected. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 04, 2020 and October 07, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Pg. 15, Line 28 recites “shown in FIGS. and 3”. There appears to be a numeral missing indicating which figure in addition to Figure 3 the sentence intended to reference to. 
Pg. 17, Line 17 recites “The stator 24 may comprises an”. Applicant is suggested to amend to recite “The stator 24 may comprise an” for grammatical reasons. 
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities (For convenience, references to the lines will follow the numbering provided in the claims filed March 04, 2020.):  
Regarding Claim 15, Line 8 recites “A bearing support structure”. Applicant is suggested to change the “A” to a lower case “a”. Line 20 contains an extra period at the end. Applicant is suggested to remove this period.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5, 8-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For convenience, references to the lines will follow the numbering provided in the claims filed March 04, 2020. 
Regarding Claim 3, Line 21 recites “said first and opposing interface portions”. There is insufficient antecedent basis for the “first” of the portions. For purposes of examination, it is believed this may have been in reference to the “integral interface portion”. 
Regarding Claim 4, Lines 23-24 recite “the opposing interface portions”. There is insufficient antecedent basis for this limitation in the claim, since there only appears to be a singular opposing interface portion. It is believed this recitation may have been in reference to the combination of the “integral interface portion” and the “opposing interface portion” recited in Claim 3. 
Regarding Claim 8, Line 9 recites “substantially conical”. The term "substantially" is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The originally filed disclosure does not appear to disclose how a degree of “conical”-ness is measured nor how close such a measurement must be to be “substantially conical”. 
Regarding Claim 9, Lines 11-12 recite “within the axial extent of the first and/or second section.” It is unclear what the “and” form means. Does “axial extent of the first and second 
Regarding Claim 11, Lines 16-17 recite “an array of at least twenty stators”. It is unclear if this array is part of the plurality of stators recited in Claim 1 or referring to a different set of stators. 
Regarding Claim 12, Line 20 recites “beneath”. It is unclear where “beneath” is, since what is recited is with respect to an annular structure. For example, with respect to the cross-section shown in Figure 2, there is no “beneath”, but there is a “radially inward” and “radially outward”. For purposes of examination, it is believed the claim intended to recite “radially inward of”. 
Regarding Claim 13, Lines 22-23 recite “first and second interface portions”. It is unclear whether the claim is intended to recite “portions” as in the first interface portion and second interface portion together are the “portions” being referred to, or if the claim is intended to introduce a plurality of first interface portions and a plurality of second interface portions. According to Pg. 23, Lines 7-14 of the Specification, it is believed Applicant intended to recite the latter. 
Regarding Claim 13, Line 22 recites “when viewed in section”. It is unclear what this means, as there are many ways a three dimensional object may be “sectioned”. In what “section” is the claim intending to recite? 
Regarding Claims 14-15, Line 2 of Claim 14 and Line 8 of Claim 15 recite “for a gas turbine engine”. A gas turbine engine is already introduced in the preamble, so it is unclear if the claims are referring to the same gas turbine engine or introducing another gas turbine engine. 
Claim 5 is subsequently rejected for its dependency upon a previously rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2017/0030220 A1), hereinafter Miller.
Regarding Claim 1, Figure 2 of Miller discloses a bearing support structure for a gas turbine engine having a longitudinal axis (radially inwards, see 12 of Figure 1), the bearing support structure comprising: a plurality of stators (90 and right portion of 86, hereinafter referred to as 90); a first section (left portion of 86, hereinafter referred to as 86) depending forwardly from the plurality of stators (90) relative to the longitudinal axis; a second section (102) depending rearwardly from the plurality of stators (90) relative to the longitudinal axis; a first bearing assembly (96) being supported relative to the plurality of stators (90) by the first section (86); and a second bearing assembly (98) being supported relative to the plurality of stators (90) by the second section (102); wherein the second section (102) is detachably mounted to the plurality of stators (90). See also annotated Figure 2’ below. Paragraph [0002] notes the disclosure to be with respect to a gas turbine engine. Paragraphs [0028-0029] note (96) and (98) to be bearings. What is shown in Figure 2 is understood to be a cross section of a structure 

    PNG
    media_image1.png
    619
    1036
    media_image1.png
    Greyscale

Regarding Claim 2, Miller discloses the bearing support structure as set forth in Claim 1. 
Figure 2 of Miller discloses wherein at least a portion of the first section (86) is integral with the plurality of stators (90) such that said portion of the first section (86) is not detachable therefrom. See (86) and (90) being shown as a unitary piece and the connection of (86) to outer casing (18) described in paragraph [0027].
Regarding Claim 3, as far as it is definite and understood, Miller discloses the bearing support structure as set forth in Claim 1. 
Figure 2 of Miller discloses wherein the plurality of stators (90) comprise an integral interface portion and the second section (102) comprises an opposing interface portion, the second section (102) being detachably mounted by a plurality of fasteners releasably holding said first and opposing interface portions together. What is shown in Figure 2 is understood to 
Regarding Claim 4, as far as it is definite and understood, Miller discloses the bearing support structure as set forth in Claim 3. 
Figure 2 of Miller discloses wherein the opposing interface portions are annular in form and the plurality of fasteners are circumferentially spaced. What is shown in Figure 2 is understood to be structure repeated annularly around the axis of the gas turbine engine. See also Figure 2’ above. 
Regarding Claim 5, as far as it is definite and understood, Miller discloses the bearing support structure as set forth in Claim 4. 
Figure 2 of Miller discloses wherein each fastener is provided adjacent a stator (one of 90) of the plurality of stators (90). The proximity of the fastener is considered to be within the broadest reasonable interpretation of “adjacent”. See also Figure 2’ above. 
Regarding Claim 6, Miller discloses the bearing support structure as set forth in Claim 1. 
Figure 2 of Miller discloses wherein the first bearing assembly (96) comprises a fan bearing assembly and/or the second bearing assembly (98) comprises a compressor bearing assembly [0028-0029]. Bearing (96) is explicitly called a fan bearing while bearing (98) is a bearing within the compressor section.  
Regarding Claim 7, Miller discloses the bearing support structure as set forth in Claim 1. 
Figure 2 of Miller discloses wherein the first section (86) and the second section (102) comprise wall sections depending radially inward of the plurality of stators (90) so as to define a housing for an internal volume between the first section (86), the second section (102), and the longitudinal axis. See also Figure 2’ above. 
Regarding Claim 8, as far as it is definite and understood, Miller discloses the bearing support structure as set forth in Claim 1. 
Figure 2 of Miller discloses wherein the first section (86) and/or second section (102) are substantially conical in form. What is shown in Figure 2 is understood to be repeated annularly around the longitudinal axis of the gas turbine engine. Thus, a slanted section, as shown in Figure 2, revolved around the axis results in a conical shape. Furthermore, section (102) is explicitly referred to as a cone [0029].
 Regarding Claim 9, as far as it is definite and understood, Miller discloses the bearing support structure as set forth in Claim 1. 
Figure 2 of Miller discloses wherein a gearbox (46) is mounted radially inside an inner end of the plurality of stators (90) and/or within the axial extent of the first and/or second section (86, 102) [0026]. 
Regarding Claim 10, Miller discloses the bearing support structure as set forth in Claim 1. 
Figure 2 of Miller discloses wherein the first section (86) comprises a support for a gearbox output bearing (94, 96) and/or the second section (102) comprises a support for a gearbox input bearing (98, 100) [0026]. The bearings (94, 96, 98, 100) are respectively connected to outputs and inputs of the gearbox (46). 
Regarding Claim 12, as far as it is definite and understood, Miller discloses the bearing support structure as set forth in Claim 1. 
Figure 2 of Miller discloses wherein the second section (102) is detachably mounted (via fastener) to the plurality of stators (90) at an interface (interface portions) adjacent and/or beneath a radially inner end of the plurality of stators (90). See also annotated Figure 2’ above. 
Regarding Claim 13, as far as it is definite and understood, Miller discloses the bearing support structure as set forth in Claim 12. 
Figure 2 of Miller discloses wherein the interface (at Interface Portions) is annular in form and comprises first and second interface portions (portions of 86+90 and 102 proximate fastener) when viewed in section, said first and second interface portions being angularly spaced (due to multiple interface portions between multiple fasteners in the circumferential direction). What is shown in Figure 2 is understood to be a cross section of a structure repeated annularly around the axis of the turbine. See also Figure 2’ above. 
Regarding Claim 14, as far as it is definite and understood, Figure 2 of Miller discloses a gas turbine engine comprising a bearing support structure, the bearing support structure for a gas turbine engine having a longitudinal axis (radially inwards, see 12 of Figure 1), the bearing support structure comprising: a plurality of stators (90 and right portion of 86, hereinafter referred to as 90); a first section (left portion of 86, hereinafter referred to as 86) depending forwardly from the plurality of stators (90) relative to the longitudinal axis; a second section (102) depending rearwardly from the plurality of stators (90) relative to the longitudinal axis; a first bearing assembly (96) being supported relative to the plurality of stators (90) by the first section (86); and a second bearing assembly (98) being supported relative to the plurality of stators (90) by the second section (102); wherein the second section (102) is detachably mounted to the plurality of stators (90). See also annotated Figure 2’ above Paragraph [0002] notes the disclosure to be with respect to a gas turbine engine. Paragraphs [0028-0029] note (96) and (98) to be bearings. What is shown in Figure 2 is understood to be a cross section of a structure repeated annularly around the axis of the turbine. The “detachably mounted” aspect of the second section (102) may be seen by section (102) being separate from the structure of (86+90) 
Regarding Claim 15, as far as it is definite and understood, Figure 1 of Miller disclose a gas turbine engine for an aircraft, the gas turbine engine comprising: an engine core comprising a turbine (28, 30), a compressor (22, 24), and a core shaft (36) connecting the turbine (30) to the compressor (22); a fan (38) located upstream of the engine core, the fan (38) comprising a plurality of fan blades (40); a gearbox (46) that receives an input from the core shaft (36) and outputs drive to the fan (38) so as to drive the fan (38) at a lower rotational speed than the core shaft (36) [0004, 0017-0018]. Figure 2 of Miller discloses a bearing support structure for a gas turbine engine having a longitudinal axis (radially inwards, see 12 of Figure 1), the bearing support structure comprising: a plurality of stators (90 and right portion of 86, hereinafter referred to as 90); a first section (left portion of 86, hereinafter referred to as 86) depending forwardly from the plurality of stators (90) relative to the longitudinal axis; a second section (102) depending rearwardly from the plurality of stators (90) relative to the longitudinal axis; a first bearing assembly (96) being supported relative to the plurality of stators (90) by the first section (86); and a second bearing assembly (98) being supported relative to the plurality of stators (90) by the second section (102); wherein the second section (102) is detachably mounted to the plurality of stators (90). See also annotated Figure 2’ above Paragraph [0002] notes the disclosure to be with respect to a gas turbine engine. Paragraphs [0028-0029] note (96) and (98) to be bearings. What is shown in Figure 2 is understood to be a cross section of a structure repeated annularly around the axis of the turbine. The “detachably mounted” aspect of the second section (102) may be seen by section (102) being separate from the structure of (86+90) and attached via a schematically shown fastener. Section (102) being attached is also discussed in paragraph [0031]. The limitation of “for an aircraft” is interpreted to be intended use of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Heriz Agiriano et al. (US 2010/0111690 A1), hereinafter Heriz.
Regarding Claim 11, Miller teaches the bearing support structure as set forth in Claim 1. 
Miller is silent regarding the number of stators. However, having at least twenty would have been obvious in view of Heriz. 
Figure 1 of Heriz teaches a bearing support structure having a number of stator vanes (5, 6). Each stator vane performs one of or a multiple of the functions of transmitting loads, straightening air, or providing passage of service fluids. The number of stators present depends in a variety of factors, including the level of loads to be transmitted between the bearing and the turbine, the quantity of service fluids between the inner and outer portions of the turbine, and the aerodynamic requirements [0003, 0005-0006]. Thus, the number of vanes is a results effective variable, which one of ordinary skill would routinely optimize. One of ordinary skill would routinely optimize and the number of vanes and arrive at the claimed range of an array of at least twenty angularly spaced about the longitudinal axis to achieve a desired level of load transmission, level of straightening air, and transmission of service fluid (see also MPEP 2144.05, II). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing support structure taught by Miller and arrive at the range of at least twenty stators as suggested by Heriz through routine optimization, since one of ordinary skill would routinely optimize the number of stators in a given support structure according to desired load transmission, straightening of air, and transmission of service fluid. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Salunkhe et al. (US 2015/0143810 A1) teaches scalloped interfaces for attachments, which is also interpretable as angularly spaced interface portions.
DiTomasso (US 2005/0129505 A1) teaches replacing a forward flange attachment in a bearing support structure with an integral portion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745